ATTORNEY GRIEVANCE COMMISSION                                        IN THE
OF MARYLAND                                                          COURT OF APPEALS
                                                                     OF MARYLAND



                Petitioner,                                          Misc. Docket AG
                                                                     No. 0017
V.                                                                   September Term, 2016
                                                                     Circuit Court of Montgomery County
ELENA TILLY                                                          Case No. 32434-M

                                                                     Misc. Docket AG
                                                                     No. 0073
                                                                     September Term, 2016
              Respondent.                                            Circuit Court of Montgomery County
                                                                     Case No. 429289V

                                                   ORDER

        This matter having come before the Court upon the filing of a Joint Petition for Indefinite

Suspension by Consent, it is this     16th      day of         March           ,2017,


        ORDERED, by the Court of Appeals of Maryland, in accordance with Maryland Rule 19-736,

that Respondent, Elena Tilly, an attorney not admitted to practice in this state, is hereby indefinitely

suspended from the practice of law in Maryland based on her acknowledgement that sufficient evidence

could be produced to establish that she committed professional misconduct violating Rules 1.1, 1.15(d)

and (e), 3.3(a), 5.3(a),(b),(c), and (d), 5.5(b), 7.1(a) and (b), 7.5(b), and 8.4(aXc) and (d) of the Maryland

Lawyers' Rules of Professional Conduct in effect prior to July 1, 2016; and it is further


        ORDERED, that the Clerk of this Court is directed to place the name of Elena Tilly on the list

maintained in this Court of non-admitted attorneys who are excluded from exercising in any manner the

privilege of practicing law in this State, to forward copies of this order in accordance with Maryland Rule

19-742(g)( I ), and to give the notice required by Rule I9-707(e).



                                                              /s/ Clayton Greene Jr.
                                                            Senior Judge




                                                                                                                 7